Appeal from a judgment of the Supreme Court, Erie County (Frank A. Sedita, Jr., J.), entered June 11, 2009 in a personal injury action. The judgment awarded plaintiffs the sum of $2,472,243.30 against defendant Noco Express, a Division of Noco Energy Corp.
Now, upon the stipulation of discontinuance of action signed by the attorneys for the parties on November 16, 2010, and filed in the Erie County Clerk’s Office on November 22, 2010,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Scudder, EJ., Centra, Peradotto, Sconiers and Pine, JJ.